DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US 20110287801 A1) in view of Stanard (US 20190156550 A1).
Regarding claim 1, Levin a method for a simulator to analyze a radio wave environment in a wireless communication system (Levin fig. 1a [0029], “a system 100 (a simulator)”; [0041], “A ray tracing analysis 330 may include consideration of rays … A location of a wireless transmitter”; [0042], “A mobile station, or transmitter, may measure a radio, or received, signal (wireless communication)”; [0080], “data that may be collected from an environment to reconstruct building and/or object information, where this reconstruction may be performed in a virtual manner (analyze/reconstruct a radio wave environment)”), the method comprising: 
receiving topographic information and position information indicating possible positions of a transmitter and a receiver in the topographic information (Levin [0039], “An RF prediction may use a geographical database which may include terrain height and/or land use information (topographic information), … network configurations (position information) which may include locations of a plurality of the base stations 155, 160 (transmitter positions) and/or LMUs (receiver positions)”); 
generating rays for at least one direction of a sphere having a constant radius from the transmitter placed at a position according to the position information (Levin [0027], “omni-directionally transmitted signals (an omni-directional signal from a transmitter reads on, a sphere having a constant radius from the transmitter placed at a position according to the position information), … may be received by two or more receiver devices”; [0041], “a number of received rays from a transmitter … select a set of rays from all rays received (reads on generating rays for at least one direction)”); 
grouping the generated rays into at least one group based on traveling paths of the rays (Levin [0041], “a number of received rays from a transmitter … select a set of rays from all rays received (select a set/grouping the generated rays into at least one group based on traveling paths of the rays)”);
Levin does not disclose
configuring the group as a computational unit (warp or wavefront) for a graphics processing unit (GPU) of the simulator; and 
analyzing the radio wave environment by using the GPU on which the computational unit is configured.
However, Stanard discloses
configuring the group as a computational unit (warp or wavefront) for a graphics processing unit (GPU) of the simulator (Stanard fig. 1 – exemplary simulator; [0038], “tracing of rays for collision detection in a physics simulation environment”; [0071], “a processing unit with multiple threads in a group (such as a wave or warp) (configuring the group as a computational unit (warp or wavefront)), which perform ray tracing for multiple rays of a group in parallel in a computer-represented environment … the multiple processing units are shader units or other processing blocks of a GPU (for a graphics processing unit (GPU) of the simulator)”); and 
analyzing the radio wave environment by using the GPU on which the computational unit is configured (Stanard [0042], “tracing of rays for detection of collisions of particles, objects (analyzing), etc. in a physics simulation environment (equivalent of a radio wave environment) … tracing of rays in another computer-represented environment … special-purpose computer systems adapted for graphics processing (using a GPU)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin with Stanard to group rays in a warp unit and utilize a GPU to process the rays. This would have been done to utilize the processing power of the GPU to improve system performance by processing data in parallel.
Regarding claim 3, Levin in view of Stanard discloses the method of claim 1, wherein: 
the grouping the generated rays is grouping the generated rays into groups with a constant number of adjacent rays (Levin [0041], “to select a set of rays from all rays received (grouping the generated rays is grouping the generated rays into groups with a set/constant number of adjacent rays)”); 
the configuring the group as the computational unit is performing, when operations for tracking a traveling path for at least one ray belonging to the group are performed on the GPU, configuration to execute same instructions at same timing as operations for tracking propagation paths of adjacent rays belonging to the group (Stanard [0061], “For a given pixel of the image (220), the path of the primary ray (230 . . . 23x) that passes through the pixel is traced until it intersects with one of the geometric objects (240) in the environment (tracking a traveling path for at least one ray belonging to the group are performed on the GPU).” [0069], “For a GPU architecture, BVH traversal can be performed in parallel for a group of n rays (parallel processing - configuration to execute same instructions at same timing as operations for tracking propagation paths of adjacent rays belonging to the group) … A group of n threads for a SIMD unit can also be called a wave or warp (configuring the group as the computational unit).”); and 
the analyzing the radio wave environment is performing a wireless communication network simulation tracking propagation paths (ray tracing) (Levin [0041], “ray tracing analysis … A location of a wireless transmitter (ray tracing in a wireless environment)”; [0070], “the invention was tested by simulation … A simulation includes three omni-directional sensors, of which sites are denoted by 810, 820 and 830 in the figure (performing a wireless communication network simulation tracking propagation paths (ray tracing)).”).
Regarding claim 4, Levin in view of Stanard discloses the method of claim 3, wherein the performing the wireless network simulation tracking the propagation paths is tracking propagation paths based on information on rays transmitted by the transmitter and reception check results from at least one receiver (Levin [0070], “An exemplary embodiment of the invention was tested by simulation … Ray tracing may be used, and a list of rays, including a path length and a power for ray may be computed from each point to each sensor”).
Claim 9 recites a simulator which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the simulator of claim 9.
Additionally, Levin discloses
a storage to store topographic information, position information of a transmitter and a receiver in the topographic information, and path tracking results of rays (Levin [0034], “Database 140 may contain terrestrial feature information pertaining to the geographic region of interest associated with the operative receiving areas of receivers”; [0039], “database may include a list of rays from each LMU and each base station 155, 160”); and 
a controller (Levin [0080], “a processor”).
Claim 11 recites a simulator which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the simulator of claim 11.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Stanard and further view of Yoon et al (US 8526711 B2).
Regarding claim 2, Levin in view of Stanard discloses the method of claim 1, wherein the generating rays is: 
determining an angle between rays to be generated (Levin [0053], “energy radiated from a source may be partitioned into rays … at a given spatial angle (.theta.,.phi.) (determining an angle between rays to be generated).”); 
determining a direction of rays to be generated (Levin [0053], “energy radiated from a source may be partitioned into rays, each traveling in a radial direction outgoing from it (determining a direction of rays to be generated)”); and 
generating rays in sequence based on the angle and direction (Levin [0053], “energy radiated from a source may be partitioned into rays (rays in sequence based on the angle and direction), each traveling in a radial direction outgoing (direction) from it at a given spatial angle (.theta.,.phi.) (angle)”), wherein the determining the direction of the rays to be generated is: 
configuring a sphere having a constant radius with the transmitter as an origin (Levin [0053], “energy radiated from a source (source/origin transmitter) may be partitioned into rays … Each ray may represent a spherical section wave of size (.DELTA..theta.,.DELTA..phi.) and may carry a part of a radiated power (configuring a sphere having a constant radius with the transmitter as an origin)”);
configuring planes parallel to a plane defined by any two axes of three directional axes forming the sphere at a predetermined intervals from a contact point with the sphere to an opposite contact point (Yoon fig. 4; col. 4, l. 35, “The sphere segmenting unit 203, as illustrated in FIG. 4, may divide a sphere into m (here, m is a natural number) segmented regions (configuring planes parallel to an x-y plane, from one end of the circle to the opposite end along the diameter)”); 
identifying a circle where the sphere meets the plane (Yoon fig. 4; col. 4, l. 35, “The sphere segmenting unit 203, as illustrated in FIG. 4, may divide a sphere into m (here, m is a natural number) segmented regions (a circle region m, in the segmented sphere)”); and 
determining the direction of rays to be a direction from the transmitter toward a circumference of the circle (Yoon col. 3, l. 1, “The ray-tracing unit 105 may trace a transmission path direction of which is changed through reflection or diffraction after the ray is projected to an object and geometrical feature (a direction of a ray from the transmitter towards a circumference of a circle described on fig. 4)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin and Stanard with Yoon to segmented a radiowave sphere into circles and determine a transmission path along the plane of the circle towards an object. This would have been done to divide up the space in an organized manner and then perform ray tracing according to a region within the divided space and thereby reduce unnecessary processing.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Lecocq et al (US 20170236325 A1).
Regarding claim 7, Levin discloses a method for a simulator to analyze a radio wave environment in a wireless communication system (Levin fig. 1a [0029], “a system 100 (a simulator)”; [0041], “A ray tracing analysis 330 may include consideration of rays … A location of a wireless transmitter”; [0042], “A mobile station, or transmitter, may measure a radio, or received, signal (wireless communication)”; [0080], “data that may be collected from an environment to reconstruct building and/or object information, where this reconstruction may be performed in a virtual manner (analyze/reconstruct a radio wave environment)”), the method comprising: 
receiving topographic information and position information indicating possible positions of a transmitter and a receiver in the topographic information (Levin [0039], “An RF prediction may use a geographical database which may include terrain height and/or land use information (topographic information), … network configurations (position information) which may include locations of a plurality of the base stations 155, 160 (transmitter positions) and/or LMUs (receiver positions)”); 
generating rays for at least one direction of a sphere having a constant radius from the transmitter placed at a position according to the position information (Levin [0027], “omni-directionally transmitted signals (an omni-directional signal from a transmitter reads on, a sphere having a constant radius from the transmitter placed at a position according to the position information), … may be received by two or more receiver devices”; [0041], “a number of received rays from a transmitter … select a set of rays from all rays received (reads on generating rays for at least one direction)”); 
Levin does not disclose
assigning the generated rays to plural GPUs of the simulator based on amounts of workload on the GPUs; and 
analyzing the radio wave environment through operations on the GPUs.
However, Lecocq discloses
assigning the generated rays to plural GPUs of the simulator based on amounts of workload on the GPUs (Lecocq [0073], “Tracing secondary unorganized rays through the scenes is, as a general observation (amount of workload increases based on secondary rays)” [0074] “This hurdle, significantly alleviated thanks to the GPUs 2 of apparatus 1 (rays are assigned to GPUs of an apparatus/simulator)”); and 
analyzing the radio wave environment through operations on the GPUs (Lecocq [0074], “This hurdle, significantly alleviated thanks to the GPUs 2 … The scene 4 comprises several virtual objects, i.e. a first object 41 and a second object 42, further to a ground surface 43—also considered as an object from light interactions prospects (exemplary analyzing of an equivalent of a radio environment).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin with Lecocq to utilize GPUs efficiently process multiple rays in an environment.
Claim 14 recites a simulator which corresponds to the function performed by the method of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the simulator of claim 14.
Additionally Levin discloses 
a storage to store topographic information, position information of a transmitter and a receiver in the topographic information, and path tracking results of rays (Levin [0034], “Database 140 may contain terrestrial feature information pertaining to the geographic region of interest associated with the operative receiving areas of receivers”; [0039], “database may include a list of rays from each LMU and each base station 155, 160”); and 
a controller (Levin [0080], “a processor”).
Allowable Subject Matter
Claims 5-6, 8, 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, none of the prior arts of record, alone or in combination, disclose the invention as recited.
Claim 6 is allowed for depending from claim 5.
Regarding claim 8, Levin disclose assigning the rays respectively to the GPUs in sequence (Lecocq [0061], “The GPUs 120 may form a distributed GPU ray tracing system (distributed ray tracing amongst GPUs 120, is interpreted as reading on assigning the rays respectively to the GPUs in sequence)”)
However, none of the prior arts of record, alone or in combination, disclose,
“repeatedly circulating the GPUs until all the rays are assigned to the GPUs”
Claim 12 is allowed similar to claim 5, for reciting similar subject matter as claim 5.
Claim 13 is allowed for depending from claim 12.
Claim 15 is allowed similar to claim 8, for reciting similar subject matter as claim 8.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616